Exhibit 16.1 Phone (310) 568-1625 Fax (310) 410-0371 www.kabanico.com July 13, 2011 Office of the Chief Accountant Securities and Exchange Commission treet North East Washington, DC 20549 Re: Sino Green Land Corporation File No. 000-53208 We have read the statements that we understand Sino Green Land Corporation will include under Item 4.01 of the Form 8-K report, dated July 10, 2011 that it will file regarding the recent change of auditors. We agree with such statements made regarding our firm. Very truly yours, /s/ Kabani & Company, Inc.
